Citation Nr: 1427413	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-27 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include bronchial asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army National Guard from February 2001 to July 2009.  This included various periods of inactive duty for training (INACTDUTRA) and various periods of active duty for training (ACTDUTRA) such as from November 2001 to January 2002.  It also included active duty from January 2005 to June 2006 with service in Kuwait and Iraq from May 2005 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

A Decision Review Officer hearing was convened in September 2010.  In July 2011, a Video Conference hearing additionally was convened before the undersigned Veterans Law Judge.  Transcripts of these hearings have been associated with the claims file.

The issue on appeal was previously remanded by the Board in October 2011 for further evidentiary development of requesting outstanding post-service treatment records and to obtain a supplemental VA medical opinion for the Veteran's respiratory disorder.  This was accomplished, and the claim was readjudicated in a July 2012 supplemental statement of the case.  For this reason, the Board concludes that that the Board's remand orders have been substantially complied with, and it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran has currently diagnosed bronchial asthma.

2.  A respiratory disorder, to include currently diagnosed bronchial asthma, was not incurred in and is not otherwise related to the Veteran's active duty service from January 2005 to June 2006, to include deployment to Kuwait and Iraq from May 2005 to May 2006.


CONCLUSION OF LAW

The criteria for establishing service connection for a respiratory disorder, to bronchial asthma, have not been met.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in March 2008 of the criteria for establishing service connection, the evidence required in this regard, and her and VA's respective duties for obtaining evidence.  This letter also notified her of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates if service connection is granted.

By letter dated in September 2009, the aforementioned notifications were repeated.

Neither the Veteran nor her representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  The March 2008 letter predated the initial adjudication by the RO, who in this case is the AOJ, in September 2008.  All notice elements were fully addressed by it.  Nothing more was required.  As such, provision of the September 2009 letter went above and beyond.

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Service treatment records were submitted by the Veteran as well as obtained by VA. Also obtained by VA were her VA treatment records.  No private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  She also has not submitted any such records on her own behalf.

Pursuant to the Board's October 2011 remand, the agency of jurisdiction (AOJ) was instructed to locate clinical treatment records from or near Fort Stewart, Georgia.  The AOJ requested records from the Winn Army Community Hospital in Fort Stewart, Georgia; however, in February 2012, the AOJ received a negative response.  See March 2012 formal finding of the unavailability of clinical treatment records.  Thereafter, the Veteran was sent a letter requesting any outstanding clinical records that she may have in her possession.  In an April 2012 statement, the Veteran denied receiving treatment at Fort Stewart, but stated that her mother had witnessed an episode of her difficulty breathing after her return from Iraq.  The Veteran further stated that she had no other evidence to submit.   

The Veteran was afforded a VA respiratory examination in June 2009 and an additional medical opinion was obtained in November 2011.  The medical examiner who conducted both reviewed the claims file and interviewed the Veteran regarding her past and present relevant symptomatology.  After receiving this information, the medical examiner conducted a physical assessment and provided a diagnosis for the Veteran's respiratory disorder.  The November 2011 etiology opinion for the Veteran's respiratory disorder was supported by a clear rationale and discussed the evidence of record.  As these actions resolved all questions necessary to adjudicate the Veteran's claim, the Board finds that the examination and medical opinions are adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

Significantly, neither the Veteran nor her representative has identified any further development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

The Veteran seeks service connection for a respiratory disorder, to include bronchial asthma.  She contends that her asthma symptoms began during her active duty deployment from May 2005 to May 2006 and have persisted ever since.  Further, as the Veteran has not contended, and the record does not otherwise reflect, that her respiratory disorder was incurred during other periods of service, the Board will only address the period of active duty service from May 2005 to May 2006, for which the theory of service connection has been raised.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The condition of bronchial asthma is not a "chronic disease" listed under 38 C.F.R. 
§ 3.309(a) (2013); therefore, the presumptive service connection provision of 
38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).   

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177   (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service treatment records reveal that the Veteran was taken to Fairview Hospital after complaining of chest pain and tightness as well as breathing difficulty following a two mile run during INACTDUTRA in October 2004.  They further reveal her contemporaneous statement that tests were performed and that she was told she was "OK."

At the July 2011 Video Conference hearing, the Veteran testified that she was taken to the emergency room at Fairview Park Hospital prior to her deployment in May 2005 because she could not breathe during a run.  She noted being told that the problem was that she was not in shape.  

Treatment records from Fairview Park Hospital were submitted in October 2011 pursuant to the suggestion of the undersigned Veterans Law Judge at the hearing. They document that after a battery of tests, exercise intolerance was diagnosed.

Several lay statements from the Veteran's family and friends were submitted in October 2011.  Each indicated that she did not have asthma prior to her deployment but did when she came back from her deployment.

A VA respiratory examination was performed in June 2009.  After reviewing the claims file, interviewing the Veteran, and conducting relevant diagnostic testing, the examiner provided a diagnosis of bronchial asthma.  The examiner then opined that the Veteran's October 2004 incident was as likely as not exercise induced asthma and that her asthma was not aggravated by her active duty service.  

The Board finds the June 2009 VA medical opinion to be of no probative value regarding the etiology of the Veteran's asthma as the examiner did not have an opportunity review the lay statements and the Fairview Park Hospital treatment records submitted in 2011.  In other words, the examiner found that the Veteran's asthma preexisted active duty service.  A medical opinion therefore was provided only as to whether her asthma was aggravated, or permanently worsened, during her active duty service.  However, the more recently procured Fairview Park Hospital treatment records and several lay statements do not support the finding that the Veteran's asthma preexisted her active duty service.  The treatment records, which concern the October 2004 incident, did not mention asthma but rather exercise intolerance.  The lay statements note that the Veteran did not have asthma prior to her deployment during active duty service.  Accordingly, the June 2009 VA medical opinion is afforded no probative weight as to the etiology of the currently diagnosed bronchial asthma disorder.  

Pursuant to the Board's October 2011 remand, another medical opinion was obtained in November 2011.  The VA examiner opined that the Veteran's bronchial asthma was less likely than not incurred in or caused by the service.  The examiner observed that that in October 2004, Veteran complained of chest pain, tightness, and dyspnea after a two mile run.  The Veteran was brought to emergency room and later returned to the unit same day.  Clinical records showed breath sounds were normal.  Chest X-rays were negative and the diagnostic impression was exercise intolerance and non-cardiac chest pain.  Service treatment record dated January 2005 showed no complaint of chest pain, tightness or more shortness of breath.  The examiner noted that the Veteran was deployed to Iraq from May 2005 to May 2006.  An April 2006 post-deployment health assessment showed no complaint of chest pain or shortness of breath.  Post deployment health reassessment in January 2007 showed complaints of difficulty breathing.  VA primary care medical record dated May 2007 reported no history of asthma.  Pharmacy medication reconciliation noted no medication found.  VA medical record dated March 2008 reported occasional wheezing at night.  The examiner noted that Veteran reported she used oral inhaler two times a week. 

After reviewing the evidence noted above, the November 2011 VA examiner opined that Veteran's current respiratory complaints were less likely related to her active duty service because she did not have a diagnosis of exercise induced asthma in 2004 (prior to her deployment to Iraq).  The examiner noted that based on the evidence of record, the Veteran did not complain of shortness of breath during deployment for one year in Iraq.  He also opined that it was unlikely for respiratory symptoms to begin six months after exposure to "dust" in Iraq.  He stated that review of the VA medical records between January 2007 (when Veteran reported shortness of breath) to March 2008 were silent regarding complaint of or treatment for her wheezing.  She was seen in primary care two times in the interim and a pharmacy medication reconciliation note did not show oral inhaler.  The lay statement regarding the onset of Veteran's respiratory symptoms were not specific and not corroborated by the medical records available in the claims.  In conclusion, the examiner stated that Veteran was not treated for asthma during active duty and within 18 months post service separation.  

The Board finds the November 2011 VA medical opinion to be highly probative on the question of whether the Veteran's bronchial asthma was incurred in or was otherwise related to her period of active service from May 2005 to May 2006.  The examiner reviewed the claims file, to include the lay statements of record, and provided a medical opinion support by a clear and detailed rationale, which the Board finds to be consistent with the medical evidence of record.

The Board has also reviewed the lay statements of record.  In this regard, the Board finds that the Veteran's statements have been inconstant regarding treatment for asthma upon return from her deployment from Iraq and are therefore of limited probative value.  For example, during the July 2011 Board hearing, the Veteran testified that in January 2007 she "had to go to the emergency room at Fort Stewart because she couldn't breathe."  See July 2011 Board Hearing Transcript at pg. 4.  However, in a more recent April 2012 statement, the Veteran reported that she was stationed at Fort Stewart, but did not receive treatment at the Winn Army Community Hospital in Fort Stewart, Georgia.  She stated that she had an episode "off-base" where she had difficulty breathing and her mother was present, but did not stated that she went to the emergency room.  An October 2011 statement from the Veteran's mother confirms that the Veteran appeared to become short of breath when overly excited after returning home from Iraq; however, these statements do not provide specific dates for the purported episode and are not consistent with the in-service and post-service medical evidence of record.   

Specifically, although the Veteran now maintains, pursuant to her claim for VA compensation benefits, that her asthma symptoms began in service and have persisted since her return from Iraq, the medical evidence of record does not support this finding.  Service treatment records include a January 2007 post-deployment questionnaire which reveals one complaint of breathing difficulty by the Veteran.  The examiner at that time, however, noted that the Veteran specifically stated that she no longer had breathing difficulties and a diagnosis was not rendered.  In a subsequent July 2007 periodic health assessment, completed by the Veteran approximately one year after her return from Iraq, the Veteran specifically handwrote "no" as to whether she had ever had or was currently having "Lung/Pulmonary-Shortness of breath, Asthma, Hay fever, Sinus Problems."  Outpatient VA treatment records, to include a March 2008 VA treatment record, reflects a notation of occasional wheezing at night, with no respiratory problems, and her cough at that time was associated with a recent upper respiratory infection.  Had the Veteran been suffering from asthma-related symptoms since her return from deployment in Iraq in May 2006, it is reasonable to assume that she would have sought treatment or reported these symptoms to her VA healthcare providers during her 2008 treatments for wheezing and coughing.  For these reasons, the Board finds that the Veteran's statements are not credible as to persistent symptoms of a respiratory disorder during active duty from January 2005 to June 2006 and since service separation.

The Board has also considered the Veteran's contentions that her respiratory disorder is etiologically related to her service in Iraq, to include exposure to sand, dust, and fumes from fuel.  Although the Veteran is competent to relate some symptoms that may be associated with her respiratory disorder, such as wheezing and shortness of breath, she does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of bronchial asthma.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  Asthma is a medically complex disease process because of its multiple possible etiologies, requires specialized knowledge to diagnose, and manifests symptomatology that may overlaps with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Accordingly, the Board affords more probative weight to the November 2011 VA examiner's etiological opinion than to the Veteran's lay statements, which the Board has found to be inconsistent and outweighed by the medical evidence of record.  

For these reasons, the Board finds that the Veteran's current respiratory disorder was not incurred in and is not otherwise related to active duty service from January 2005 to June 2006.  It is reiterated that although the Veteran believes there is an in-service etiology, the medical examiner's opinion was negative in this regard.  In sum, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a respiratory disorder, to include bronchial asthma.  The doctrine of reasonable doubt thus is not applicable, and the claim is denied.


ORDER

Service connection for a respiratory disorder, to bronchial asthma, is denied. 




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


